Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to papers filed August 10, 2021. 

Claims 1-3, 7, 10, 13, 15-18, 30-74 and 76-83 are currently pending. Claims 1-3, 7, 10, 13-18, 30-32, 34, 35, 57 and 76-80 have been amended by Applicants’ amendment filed 08-10-2021. Claims 14 and 75 have been canceled by Applicants’ amendment filed 08-10.2021. Claims 78-83 have been added by Applicants’ amendment filed 08-10-2021.

Therefore, claims 1-3, 7, 10, 13, 15-18, 30-74 and 76-83 are currently pending.

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on August 10, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of amended claim 35 are not submitted with markings to indicate the 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c), which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” 

	Specifically, instant claims 78-80 recite the status identifier as “(Currently Amended)” in line 1. However, instant claims 78-80 have been added by Applicants’ amendment filed 08-10-2021. Thus, the 
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.


It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 in the Office Action mailed March 13, 2020. In response to the Restriction/Election Requirement, Applicant elected without traverse of Applicant's election without traverse of Group I, claims 1-18 (claims 8, 9, 11 and 12, now canceled), directed to an engineered ligase in the reply filed May 12, 2020.

Supplemental Election of Species
This application contains claims directed to the following patentably distinct species: Applicant 
previously elected the invention of Group I, such that the Applicant is required to further elect an 
ultimate species for each of the following:

A specific species selection of a maximum of ten (10) sequences of engineered T4 DNA ligases having at least a 90% sequence identity to reference SEQ ID NO: 6, such as those encompassed by instant claim 1 (claim 1). Specific combinations must be specifically 

Claim 1 embraces a very large number of derivatives of polysaccharides for search and examination. The proteins comprising protein coding sequences are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function, and each has an independent utility. The databases that must be searched are large and growing continuously; thus, there is a burden on the Office to search multiple sequences that differ substantially in structure and function.

As stated in MPEP §803.04, "normally ten sequences constitute a reasonable number for examination purposes." 

B.	A single specific species election of engineered T4 DNA ligase of claim 1 further comprising an additional component such as, for example, further comprising at least one substitution or substitution set as recited in claim 2 (instant claim 2) OR further comprising at least one substitution or substitution set as recited in claim 3 (instant claim 3) OR further comprising at least one substitution or substitution set as recited in claim 7 (instant claim 7) OR further comprising at least one substitution or substitution set as recited in claim 10 (instant claim 10), such as recited in claims 2, 3, 7 and 10 (please elect one of claims 2, 3, 7 or 10).

C.	A single specific species election of a property such as, for example, wherein the ligase of claim 1 has DNA ligase activity (claim 13) OR wherein the engineered T4 DNA ligase of claim 1 has one improved property (claim 15) OR wherein the T4 DNA ligase of claim 1 is more thermostable than wild-type T4 DNA ligase (claim 16) OR wherein the T4 DNA ligase of claim 1 is exhibits a broader range of pH stability that wild-type T4 DNA ligase (claim 17) OR wherein the T4 DNA ligase of claim 1 is purified (claim 18), such as recited in claims 13 and 15-18 (please elect one of claims 13, 15, 16, 17 and 18).

D.	A single specific species election of sequence identity to SEQ ID NO: 6 such as, for example, having at least 95% sequence identity to SEQ ID NO: 6 (claim 76) OR having at OR having at least 96% sequence identity to SEQ ID NO: 6 (claim 78) OR having at least 97% sequence identity to SEQ ID NO: 6 (claim 79) OR having at least 98% sequence identity to SEQ ID NO: 6 (claim 80), such as recited in claims 76-80 (please elect one of claims 76, 77, 78, 79 and 80).

E.	A single specific species election of substitution such as, for example, the substitution at amino acid 88 is arginine (instant claim 81) OR the substitution at amino acid position 440 is lysine (instant claim 82) OR the substitution at amino acid position 88 is arginine and the substitution at amino acid position 440 is lysine (instant claim 83), such as recited in claims 81, 82 and 83 (please elect one of claims 81, 82 or 83).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the T4 DNA ligase according to claim 1, wherein the engineered T4 DNA ligases have at least a 90% sequence identity to a reference sequence SEQ ID NO: 6, wherein the engineered T4 DNA ligase comprises a first substitution at amino acid position 451, a second substitution at position 88 and a third substitution at position 440 respectively, and numbered with reference to SEQ ID NO: 6, such that the different structures of the different engineered T4 DNA ligases have different sequences, different properties, can be used to enzymatically treat different molecules, and/or to catalyze the formation of different bonds. Thus, at the very least, the different the species of engineered T4 DNA ligases require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639